DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-31, 41, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (US PG Pub 2012/0007227, hereinafter Cho) in view of Lee (US PG Pub 2010/0193930).
Regarding claim 23, figure 6A of Cho discloses a package-in-package apparatus comprising:
a first memory module coupled to a bond-wire board (660) a first curved wire bond (105);
a subsequent memory module disposed above the first memory module and coupled to the bond-wire board through a subsequent curved wire bond (205); and
an encapsulation (670) that covers the first and subsequent memory modules, the first and subsequent curved wire bonds, and a module side of the bond-wire board.
Cho does not explicitly disclose the memory modules comprise first vertical bond wires and redistribution layers, wherein the vertical bond wire emerge from a matrix.
In the same field of endeavor, figure 1 of Lee discloses a memory module comprising vertical bond wires (V1-V4) and a redistribution layer, wherein the vertical bond wires emerge from a matrix (135).
In light of such teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form each memory module of Cho to include vertical bond wires emerging from a matrix and connected to the curve bond wires via a redistribution layer as taught by Lee for the purpose of reducing space requirement for each module in order to increase device density (¶ 7).
Regarding claim 24, figure 6A of Cho (in view of Lee) discloses a second memory module stacked above and on the first memory module, and coupled to the bond-wire board through a second vertical bond wire, a second redistribution layer and a second curved wire bond, wherein the second vertical bond wire emerges from a second matrix.
Regarding claim 25, figure 6A of Cho (in view of Lee) discloses a third memory module stacked below the subsequent memory module and above and on the second memory module, and coupled to the bond-wire board through a third vertical bond wire, a third redistribution layer and a third curved wire bond, wherein the third vertical bond wire emerges from a third matrix.
Note: Cho discloses the device can comprise any number of unit packages and not limited to just the four shown in the figure (¶ 67).
Regarding claim 26, figure 6A of Cho (in view of Lee) disclose the entire claimed invention as noted in the above rejections.
Note: Cho discloses the device can comprise any number of unit packages and not limited to just the four shown in the figure (¶ 67).
Regarding claim 27, figure 6A of Cho (in view of Lee) disclose the second memory module is stair-step stacked on the first memory module, and
wherein the subsequent memory module is stair-step stacked on the third memory module.
Regarding claim 28, figure 6A of Cho (in view of Lee) disclose the first memory module includes four memory dice, the second memory module includes four memory dice, the third memory module includes four memory dice, the subsequent memory module includes four memory dice, and wherein each memory die is coupled to a corresponding redistribution layer by a vertical bond wire.
Cho does not explicitly disclose NAND memory dice.
However, NAND memory dice are well known in the art and it would have been obvious to use NAND memory dice in the modules depending on desired functionality and design constraints.
Regarding claim 29, figure 6A of Cho (in view of Lee) disclose the first memory module includes a first plurality of stacked memory dice coupled to the first redistribution layer by a first plurality of vertical bond wires; and
wherein the subsequent memory module includes a subsequent plurality of stacked memory dice coupled to the subsequent redistribution layer by a subsequent plurality of bond wires.
Regarding claim 30, Cho does not explicitly disclose a board onto which the bond-wire board is mounted at a land side that is opposite the module side, wherein the board is part of a computing system.
However, Cho discloses the external terminals (680) can receive or send signals to/from the outside so it’s obvious to provide a board on which the bond-wire board is mounted to serve as an interface between the PIP apparatus and other external devices.
Regarding claim 31, figure 6A of Cho (in view of Lee) disclose the first memory module vertical bond wire is arranged opposite to the subsequent memory module vertical bond wire.
Regarding claim 41, figure 6A of Cho (in view of Lee) disclose the entire claimed invention as noted in the above rejections.
Regarding claims 43 and 44, it is obvious to include memory-controller hubs and chipsets coupled to the memory modules in order to provide a fully functioning device.

Response to Arguments
Applicant’s arguments, see page 6, filed 3/24/2022, with respect to rejections under 35 USC 112 have been fully considered and are persuasive.  The rejections have been withdrawn.
Applicant's arguments filed 3/24/2022 with respect to rejections under 35 USC 103 have been fully considered but they are not persuasive.
Applicants argue that Lee teaches vias filled with a conductive material and does not disclose vertical bond wires.
However, insofar as understood, the term wire can read on a thin conductive path that electrically connects two elements.  As currently claimed, there are no distinguishing features that would preclude the vias of Lee from reading on a vertical bond wire.  Applicants point out that the filled vias of Lee can not be used to stabilize and position components during assembly.  However, the instant claims are drawn to a device and only structural features that physically distinguish from the prior art are considered for determining patentability.
For at least the aforementioned reasons, the rejection is deemed proper and made final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/            Primary Examiner, Art Unit 2895